Citation Nr: 0838831	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 1985 and June 1986 to June 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in June 2007. 

In September 2007 the issue before the Board was remanded to 
the RO, via the Appeals Management Center (AMC), for further 
development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's left knee strain is not manifested by 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, or ankylosis. 

3.  The veteran's left knee strain is manifested by slight 
lateral instability of the knee.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5256, 5259, 5260, 
5261, 5262 (2008).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not higher for the left knee strain based on 
lateral instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5258 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2007, after the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the April 2008 Supplemental Statement of 
the Case (SSOC).   

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2007 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, to the extent that the 
Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for a 
higher initial rating.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vasquez-Flores is inapplicable.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in March, August 
2004, April 2005, and January 2008. 

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for higher initial 
rating for the service-connected disability of left knee 
strain. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the veteran has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In April 2004, the RO granted the veteran service connection 
with an initial 10 percent disability rating for his left 
knee strain, under 38 C.F.R. § 4.71a Diagnostic Code 5260. 

Under 38 C.F.R. § 4.71a Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  A noncompensable (zero percent evaluation) is assigned 
for flexion limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees.  A 20 
percent evaluation is in order for extension limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.

When evaluating joint disabilities rated on the basis of 
limitation of motion, Diagnostic Codes 5260 and 5261, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The Board also notes that the veteran's left knee strain 
could be rated under 38 C.F.R. § 4.71a Diagnostic Code 5257 
for lateral instability.  Diagnostic Code 5257 provides 
ratings for other impairment of the knee that includes 
recurrent subluxation or lateral instability.  A 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
disability rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee; and a 30 
percent disability rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.  Separate 
disability ratings are possible for arthritis with limitation 
of motion under Diagnostic Codes 5003 and instability of a 
knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When 
x-ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

The Board notes that the terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

In November 2002 the veteran's private physician stated that 
the veteran's left knee condition consisted of an exacerbated 
arthritic condition and that he had limited range of motion 
in the left knee.  In addition, it impaired his ability to 
perform activities of daily living. 

At the veteran's March 2004 VA contracted examination he 
reported constant, painful swollen joints and that he limped; 
however, there were no episodes of incapacitation.  It was 
noted that there was no functional impairment; however, it 
had resulted in several days of time lost from work.  His 
range of motion for flexion was 135 degrees and his extension 
range of motion was 0 degrees.  His range of motion was 
additionally limited by pain; however, it was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  The Drawer and McMurray's test were 
within normal limits. 

The veteran had a VA contracted examination in August 2004 
where his range of motion for flexion was 120 degrees and his 
extension was 0 degrees. His range of motion was additionally 
limited by pain but not additionally limited by fatigue, 
weakness, lack of endurance, and incoordination.  It was 
noted that a May 2004 MRI revealed obliquely oriented tear of 
the posterior horn of the medial meniscus extending to the 
inferior articular surface.  There were also two tiny 
parameniscal cysts adjacent to the posterior margin of the 
posterior horn of the medial meniscus.  The Drawer test of 
the left knee was within normal limits; however, the 
McMurray's test was abnormal with slight instability and 
examination of the left knee revealed crepitus.  The VA 
contracted examiner diagnosed the veteran with bilateral 
medial meniscus tear that caused pain, limited movement, and 
instability of the left knee with objective factors that 
included abnormal Drawer's and McMurray's test.  It was noted 
that he was limited by difficulty with climbing stairs, 
ladders, bending, squatting, and kneeling. 

At the veteran's April 2005 VA contracted examination his 
left knee appeared within normal limits; however, he used a 
cane for stability.  His range of motion for flexion was 85 
degrees and range of motion for extension was 0 degrees.  
After repetitive use the veteran's joint function was 
additionally limited by pain; however, it was not 
additionally limited by repetitive use, fatigue, weakness, 
lack of endurance, and incoordination.  X-ray studies also 
revealed that the veteran had degenerative joint disease.  

The veteran had a VA examination in January 2008, where it 
was noted that he did not wear a brace or have any problems 
with his activities of daily living.  He reported current 
pain behind his left knee cap and in the knee joint itself 
that was aggravated by activity and relieved by rest.  His 
left knee gave way several times a month and sometimes more 
then once a week.  On examination he had a slight limp; 
however, he favored his right side.  He had no clicks, 
crepitus, or effusion.  His range of motion for flexion was -
5 to 125 degrees and his range of motion for extension was - 
5 degrees.  He had a current bruise on his knee.  It was 
indicated that there was good stability in both planes.  An 
MRI study revealed a posterior horn of the medial meniscus.  
The VA examiner diagnosed him with the internal derangement 
of the knee and indicated that the evidence indicated that 
the knee did give way.  It was also noted that the veteran 
did not have any additional functional loss due to pain, 
weakness, excess fatigability, or incoordination.

In June 2007 the veteran testified that he used a cane when 
he walked for stability.  He testified that his left knee 
disability slowed him down at work because it took him a long 
time to squat and then return to his original position.  He 
stated that he had sudden instability and at work he 
sometimes turned the wrong way and had to grab a machine to 
keep himself from falling and that it occurred once or twice 
a week.  

After careful review of the veteran's VA examinations and VA 
treatment reports the Board finds that his service-connected 
left knee strain does not warrant an increased rating of 20 
percent under Diagnostic Codes 5260 and 5261 since his 
service-connected  left knee strain is not manifested by 
flexion is limited to 30 degrees and extension limited to 15 
degrees.  The Board also notes that there is no evidence of 
knee ankylosis (Diagnostic Code 5256) or of dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (20 percent under 
Diagnostic Code 5258).

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  Though there was some 
report of limitation of motion due to pain in the left knee 
there was no medical evidence of limitation of function due 
to fatigue, weakness, or lack of endurance in the left knee.  
The Board finds that the currently assigned 10 percent rating 
for the left knee strain already contemplates any pain on 
limitation of motion and does not warrant an additional 
rating under DeLuca.   

The Board notes that several precedent opinions of the VA 
Office of General Counsel provide bases for the assignment of 
separate knee evaluations when specific symptoms are shown.  
Here, the evidence of record, specifically the January 2008 
VA examination, shows that left knee has limitation of motion 
and instability and therefore, there is a basis for the 
assignment of separate evaluations for instability and 
limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997); 
see also VAOPGCPREC 9-98 (August 14, 1998).  After careful 
review of the medical evidence the Board finds that a 
separate 10 percent disability is warranted for the left knee 
strain on the basis of slight lateral instability of the 
knee.  The findings shown on the August 2004 VA examination 
indicated that there was slight instability  and the January 
2008 VA examination showed internal derangement of the knee 
with evidence of left knee give way reported to occur several 
times a month and only sometimes more than once per week.  
However, a higher 20 percent disability rating is not 
warranted because the medical evidence does not show moderate 
recurrent subluxation or lateral instability of the knee.

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).  Though the veteran testified that his knee bothered 
him at work he did not testify that he lost work due to his 
service-connected left knee strain.  At the March 2004 VA 
examination, he did indicate that the knee condition had 
caused him to miss several days of work.  The Board finds 
that there is no evidence showing marked interference with 
employment or frequent periods of hospitalization.  
Therefore, the criteria for extraschedular rating does not 
apply to the veteran's left knee strain. 

After careful review of the medical evidence the Board 
accordingly finds that a rating in excess of 10 percent for 
the left knee strain is not warranted.  However, the Board 
finds that a separate 10 percent disability rating for 
lateral instability of the left knee is warranted. 


ORDER

An initial evaluation in excess of 10 percent for the left 
knee strain is denied. 

A separate rating of 10 percent, but not higher for lateral 
instability of the left knee is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


